 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   BRUCE MORRELLI, et al.,                             Case No. 1:18-cv-01395-NONE-SAB

12                  Plaintiffs,                          ORDER RE STIPULATION TO EXTEND
                                                         STAY OF ACTION FOR FOURTEEN DAYS
13          v.
                                                         (ECF No. 48)
14   CORIZON HEALTH, INC.,

15                  Defendant.

16

17          Plaintiffs, on behalf of themselves and a putative class of similarly situated individuals,

18 filed a complaint against Defendant Corizon Health, Inc. (“Defendant”) in Fresno County

19 Superior Court on September 5, 2018, alleging various wage-and-hour claims under California
20 law. On October 9, 2018, Defendant removed the complaint to the Eastern District of California.

21 (ECF No. 1.) After two motions to dismiss were filed and decided by the district judge, this

22 action is now proceeding on Plaintiff’s second amended complaint, filed on March 1, 2019.

23 (ECF No. 25.)

24          This matter has been stayed multiple times to allow for settlement negotiations and

25 preparation for mediation. (ECF Nos. 36, 41, 44, 47.) The most recent stay of the action was

26 granted on February 24, 2020, and is set to automatically lift today, March 25, 2020. (ECF No.
27 47.) Today, March 25, 2020, the parties filed a stipulation requesting an additional fourteen (14)

28 day stay to allow for the final selection of a mediation date and mediator from an agreed upon


                                                     1
 1 list of mediators. (ECF No. 48.) The parties proffer that the recent coronavirus (COVID-19)

 2 public health emergency has made scheduling more difficult, particularly given Defendant is a

 3 healthcare provider. (Id.) The Court finds good cause to continue the stay of this action.

 4          Accordingly, IT IS HEREBY ORDERED that:

 5          1.      This matter is STAYED until April 8, 2020;

 6          2.      The stay will automatically lift on April 8, 2020, unless the parties file a

 7                  stipulation requesting a further stay; and

 8          3.      Within seven (7) days of the stay of this action lifting, the parties shall file a joint

 9                  statement setting forth proposed dates if the action has not settled.

10
     IT IS SO ORDERED.
11

12 Dated:        March 25, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       2
